Citation Nr: 0532042	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-22 853	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder and if so, whether service connection is warranted.


REPRESENTATION

The veteran represented by:  Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1985 to January 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In that decision, the RO reopened the veteran's claim for 
service connection for an acquired psychiatric disorder; and, 
after considering the new and material evidence that had been 
received, ultimately denied the claim.    

In May 1988, the RO denied service connection for 
undifferentiated schizophrenia.  In March 1999, the RO denied 
the veteran's application to reopen the claim of service 
connection for a psychiatric disorder.  The veteran was 
notified of the adverse determinations; however, he did not 
appeal these decision.  As a result, the May 1988 and March 
1999 RO decisions are final.  Thus, new and material evidence 
is needed to reopen the claim.  38 U.S.C.A. § 5108, 7105.  As 
noted above in January 2003, the RO reopened and then denied 
the claim for service connection for a psychiatric disorder 
on a de novo basis.  Irrespective of the RO's action in 
January 2003, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for an acquired psychiatric disorder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board has recharacterized the issues as stated on the cover 
page.  

In April 2004, he testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge (VLJ).




FINDINGS OF FACT

1.  In March 1999, the RO denied the veteran's application to 
reopen the claim of service connection for an acquired 
psychiatric disorder and the veteran did not appeal.

2.  The March 1999 decision is final.

3.  Evidence submitted the March 1999 RO decision raises a 
reasonable possibility of substantiating the claim.

4.  An acquired psychiatric disorder has been diagnosed and 
medically attributed to the veteran's service.  

5.  There is no clear and unmistakable evidence that this 
acquired psychiatric disorder preexisted service.  


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final March 1999 RO decision, and thus his claim for 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


2.  The veteran's acquired psychiatric disorder was incurred 
or aggravated during service.  38 U.S.C.A. §§ 1111, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.304(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II) (withdrawing 
its' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I)).

II.  Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder

In a May 1988 rating decision, the RO denied the veteran's 
claim of service connection for a psychiatric disorder.  The 
RO, in a March 1999 rating decision, determined that new and 
material evidence to reopen the claim of service connection 
for a psychiatric disorder had not been submitted.  The 
veteran did not appeal any of these adverse determinations.  
As the veteran did not appeal these adverse determinations, 
the decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  As is the case here, for claims received after 
August 29, 2001, "new and material" means existing evidence 
not previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

When the RO denied the veteran's request to reopen the claim 
of service connection for a psychiatric disorder in March 
1999, it determined that the additional evidence did not 
provide a basis for establishing service connection.  

The Board observes that the evidence submitted since the 
March 1999 RO decision includes medical opinion evidence 
which links the veteran's condition to service.  The Board, 
therefore, finds that the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for an acquired psychiatric disorder.

III.  Service connection governing statutes and regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The regulation relating to injuries and diseases that 
preexisted military service 
(as this, in turn, affects the presumption of soundness when 
entering service) was amended effective May 4, 2005.  See 70 
Fed. Reg. 23027 (May 4, 2005) (codified at 38 C.F.R. § 
3.304(b)).  The current version of § 3.304(b) provides that 
the veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  The prior version of this regulation was found to 
be inconsistent with 38 U.S.C.A. § 1111, because, if a 
preexisting condition was established by clear and 
unmistakable evidence, the burden was then shifted to 
the claimant to show that it increased in severity during 
military service.  See 70 Fed. Reg. 23027, 23028 (May 4, 
2005); see also, VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. 
Principi, 370 F.3d 1089, 1098 (Fed. Cir. 2004).  The amended 
version of the regulation now provides that VA, alone, bears 
the burden of proving both that the condition existed prior 
to service and that it was not aggravated by service beyond 
its natural progression.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

IV.  Legal Analysis

The veteran's SMRs indicate that the veteran had a psychotic 
episode in 1987, was hospitalized for 3 months, and 
ultimately discharged on account of it.  The September 1987 
report of the Medical Board indicates he said he began 
hearing voices one year prior to being hospitalized.  He had 
a history of alcohol consumption, and experimentation with 
marijuana, LSD and other illicit drugs throughout high 
school.  The primary diagnosis was schizophrenia, 
undifferentiated, subchronic; the second diagnosis was 
alcohol dependence; and the third diagnosis was hallucinogen 
abuse, in remission.  On the October 1987 coversheet to the 
report, the Medical Board indicated that his schizophrenia 
did not exist prior to enlistment (DNEPTE).  The report of 
his July 1985 examination prior to enlistment notes that his 
psychiatric evaluation was normal, and he had no complaints 
or history of any psychiatric problems.

The RO initially denied the veteran's claim for service 
connection in May 1988, because it determined that his 
psychiatric disorder preexisted service and was not 
aggravated by it.  But as alluded to earlier, this requires 
clear and convincing evidence that the condition preexisted 
service and was not aggravated by service.  The Board does 
not find that such evidence exists.  Although his SMRs 
indicate a long history of "bizarre and odd" behavior that 
preexisted service, this is not commensurate with a diagnosis 
of a psychiatric disorder.  While such behavior might have 
been indicative of such a psychiatric condition, it might 
also have been just as easily explained by his 
experimentation with illicit drugs and alcohol as an 
adolescent.  Regardless, it is certainly not clear and 
convincing evidence that he had a psychiatric disorder prior 
to enlistment.  In fact, the Medical Board indicated as such 
on the coversheet to its report - noting that the diagnosis 
of schizophrenia did not exist prior to enlistment (DNEPTE).  

Since being discharged from service, the veteran has sought 
ongoing psychiatric treatment from VA facilities and the 
University of New Mexico Mental Health Clinic.  Several of 
his psychiatrists have opined that his psychiatric disorder 
originated during service.  In June 2002, Dr. Kruez, a staff 
psychiatrist from the VA Medical Center (VAMC) in 
Albuquerque, stated that he had treated the veteran since 
1999 for schizophrenia, and that it was his "strong 
professional opinion that he should be [100 percent service-
connected] for schizophrenia.  His military medical record, 
his subsequent life, and [the doctor's] direct clinical 
observations powerfully support this opinion."

The report of the November 2002 VA examination indicates a 
diagnosis of major depression with psychotic features.  The 
examiner believed he fit this diagnosis slightly better than 
prior diagnoses of schizophrenia.  The examiner stated, 
"[i]t seems clear given the documented discharge from a 
three month Psychiatric stay in 1987, that veteran's [sic] 
psychiatric difficulties began during his period of service.  
While his chronic cannabis use may exacerbate his 
symptomology, it is unlikely to account exclusively for its 
etiology."

Finally, Dr. Csapo, a resident physician at the VAMC, 
indicated that the veteran should be "[100 percent service-
connected] for schizophrenia, given onset of this condition 
during military service, lack of comorbid substance use at 
the time of initial presentation, as well as persistent 
suffering from this condition as evidenced by subsequent 
inpatient psychiatric hospitalizations and inability to earn 
a productive living."

The RO largely based its January 2003 decision on the 
November 2002 VA examiner's opinion that the veteran's 
chronic cannabis use exacerbated his symptoms.  The RO went 
one step further, however, reasoning that the drug use caused 
his psychiatric problems; and, because the drug use was 
willful misconduct, he could not be service-connected for any 
resulting psychiatric repercussions.  But the November 2002 
VA examiner did not state that his drug use, which by his own 
accord amounted to smoking marijuana one or two times per 
month, caused his psychiatric problems - only that it 
exacerbated the condition.  

During the veteran's April 2004 hearing, he testified that he 
felt his statements regarding his drug use were 
misinterpreted (see transcript of the hearing, pgs 3-4).  He 
said that he experimented with drugs as a kid, but was never 
dependent (pg. 5).  While his illicit use of drugs - even if 
just used occasionally to self-medicate - is not in any way 
condoned, the Board finds that there is no persuasive 
evidence that such conduct has actually caused his current 
psychiatric disorder.  And furthermore, the overwhelming 
evidence indicates that this condition first was incurred 
during service and has been ongoing ever since.  
Consequently, the Board finds, especially when resolving the 
benefit of the doubt in his favor, that he is entitled to 
service connected for an acquired psychiatric disorder.  38 
U.S.C.A. § 5107(b).

   
ORDER

The claim for service connection for an acquired psychiatric 
disorder is granted.


____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


